                           UN ITED STA TES DISTRICT C O U RT
                           SO U TH E RN D ISTR IC T O F FLO R IDA

                        CA SE N O .19-C R-20782-H U C K /M CA LlLEY


U N ITED STATE S O F A M ER ICA ,

       Plaintiff,



A SIE L PAD R O N G O N ZM UE Z,

       D efendant.


               O RD ER A D O PT IN G REPO R T A N D R EC O M M EN D ATIO N

       TH IS C AU SE com es before the Courtupon M agistrate Judge Chris M cA liley's R eport

andRecommendationon ChangeofPleaEECFNo.381,whichwasissuedonJanuary31,2020.In
       :,

the Reportand Recom m endation,M agistrate Judge M cA liley recom m ends that the D efendant,

AsielPadron Gonzalez,befotmd to have freely and voluntarily entered a plea ofguilty to Count

1 ofthe Indictm ent,which chargesthe D efendantw ith Conspiracy to Com m itH obbsA ctRobbery

inviolationofTitle18,UnitedStatesCode,Section 1951(a),
                                                     'andCount3oftheIndictment,which
chargestheD efendantw ith brandishing a fireal'm in furtherance ofa crim eofviolence,in violation

ofTitle 18,United States Code,Section 924(c)(a)(A)(ii).Ptlrsuantto the Plea Agreement,the
governmentagreedtodismissCounts2and 5oftheIndictmentatthetimeofsentencing.(ECF
No.372.
       M agistrate Judge M cA liley recom m endsthatthe D efendant'sguilty plea be accepted,that

theDefendantbeadjudicated guilty oftheoffensestowhichthepleaofguilty hasbeenentered,
andthatasentencinghearing beconducted forfinaldisposition ofthismatter.TheDefendantand

the Govermnent were afforded the opportunity to file objections to the Report and
Recommendation.Noobjectionswerefiled.Accordingly,havingreviewedtherecorctdenovo,it
ishereby

       ORDERED AND ADJUDGED that M agistrate Judge M cAliley's Report and

Recommendation on ChangeofPlea EECF No.38qisadopted and approved in itsentirety.The
Defendant'sguiltypleaisaccepted,andheisadjudgedguiltyofCounts1and3intheIndictment.
A sentencing hearing is setbefore the H onorable Paul C.H uck, atthe W ilkie D .Ferguson,Jr.

U nited StatesCourthouse,400N orth M inm iAvenue,13thFloory Courtroom 13-2, M inmi, Florida,

on Friday,A pril10,2020,at 9:30 A.M .

       D ONE AND ORDERED in Cham bersin M iami,FloridaD-on
                                                         -
                                                           February 18,2020.
                                                              ..x--e-.
                                                          A'
                                                         A.

                                                  /W'fr
                                                     .
                                                      -
                                                        ,-
                                                         , ..
                                                                 '
                                                                         '''''

                                                 PaulC . 'uc
                                                 U nited StatesD istrictJudge

C opies provided to:
CounselofRecord
U .S.PretrialServices
